Conley Byrd, Justice, dissenting. We have a statute in Arkansas, Ark. Stat. Ann. § 73-1002 (Supp. 1969), that provides: “It shall be the duty of ali persons running trains in this State upon any railroad, to keep a constant lookout for all persons, including licensees and trespassers, and property upon the track of any and all railroads, and if any such persons or property shall be killed or injured by the neglect of any employee of any railroad to keep such lookout, the company owning or operating any such railroad or its agents, servants, and employees, shall be liable and responsible to the person injured for all damages resulting from neglect to keep such lookout. It seems ridiculous to me that we can say that speed is not a question of fact for the jury under the circumstances here involved where the lookout while approaching heavily traveled highway crossings at the speed authorized by the Railroad Company furnishes the operators of a train no operable information other than to inform them of the inevitable fact that they will hit appellee’s truck. What good is a lookout at a highway crossing if at the time visibility is possible one is traveling at such speed that stopping is impossible and a collision is inevitable? The logic fails me. Furthermore, I point out that on objection of the railroad, evidence of other similar accidents at the crossing was excluded. In Ford Motor Company v. Tritt, 244 Ark. 890 A, 430 S. W. 2d 778 (1968), we held that where one is successful in excluding such evidence before the trial court, he is estopped on appeal to say that the evidence is insufficient when the excluded evidence would make a question of facts for the fact finder. For these reasons I would affirm.